Exhibit 10.1
SETTLEMENT AGREEMENT
This Settlement Agreement (the “Agreement”) dated as of November 11, 2010 (the
“Effective Date”) is made and entered into by and between the City of Nashua,
New Hampshire (“City”) and Pennichuck Corporation (“PNNW”), Pennichuck Water
Works, Inc. (“PWW”), Pennichuck East Utility, Inc. (“PEU”), Pittsfield Aqueduct
Company, Inc. (“PAC”) and Pennichuck Water Service Corporation (“PWSC”). (PNNW,
PWW, PEU, PAC and PWSC are collectively referred to as “Pennichuck”.)
WHEREAS, the City and Pennichuck are parties to an eminent domain proceeding
pursuant to RSA Chapter 38 before the New Hampshire Public Utilities Commission
(“PUC”), docketed by the PUC as DW 04-048 (the “PUC Eminent Domain Proceeding”);
WHEREAS, on July 25, 2008, the PUC issued its Order No. 24,878 (the “PUC
Approval Order”) concluding, among other things, that (i) the taking of the
plant and property of PWW by eminent domain is in the public interest, (ii) the
initial valuation of such plant and property as of December 31, 2008 was
$203 million, and (iii) the City must establish a $40 million mitigation fund to
protect the interests of the customers of PEU and PAC;
WHEREAS, on March 25, 2010, the New Hampshire Supreme Court affirmed the PUC
Approval Order No. 24,878 and the PUC’s Order No. 24,948, which decision became
effective upon issuance of the Court’s mandate on April 7, 2010;
WHEREAS, it is the City’s and Pennichuck’s desire, and it is mutually beneficial
to them and, they believe, in the public interest to resolve their differences
on a consensual basis, rather than through continuation of the administrative
litigation process (including potential appeals) that would otherwise be
necessary to conclude the eminent domain process under NH RSA 38;
WHEREAS, the City and Pennichuck have executed and delivered that certain
Agreement and Plan of Merger dated as of November 11, 2010 (the “Merger
Agreement”) which provides for the City directly or indirectly to acquire all of
the issued and outstanding shares of PNNW stock and common stock equivalents
(the “Merger”) as a means of acquiring control over the water systems owned and
operated by Pennichuck;
WHEREAS, the City and Pennichuck have entered into the Merger Agreement,
together with this Agreement, to effect a comprehensive settlement of the
eminent domain dispute between the parties relating to the acquisition by the
City of the water system owned and operated by PWW, pursuant to the provisions
of NH RSA Chapter 38 and Chapter 347, Section 5 of 2007 N.H. Laws, as amended by
Chapter 1, Section 118 of the Laws of the 2010 Special Session (the “Special
Legislative Authority”);
WHEREAS, as a condition and material inducement to Pennichuck’s entry into the
Merger Agreement and in consideration therefor, the City has entered into this
Agreement with Pennichuck; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, it is the City’s and Pennichuck’s intention that this Agreement shall
be binding and enforceable on each of them.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth below, the City and Pennichuck agree as follows:

1.   Settlement and Resolution of the PUC Eminent Domain Proceeding. In
consideration of the agreements set forth herein and in the Merger Agreement,
the City and Pennichuck agree to settle all claims, controversies and disputes
between the parties in the PUC Eminent Domain Proceeding, in accordance with the
terms and conditions of this Agreement.

2.   Final Determination of Price; Ratification Vote. The City and Pennichuck
agree that they intend that $29.00 per share for the common stock and/or common
stock equivalents of PNNW (the “Price”), as stated in the Merger Agreement,
shall constitute the “final determination of the price to be paid for the plant
and property to be acquired under the provisions of RSA 38:8, 38:9 or 38:10 and
any consequential damages under RSA 38:33” within the meaning of NH RSA 38:13.
Accordingly, the City agrees that it shall, within 90 days after the date of the
Merger Agreement, take all steps necessary to duly call, give notice of, convene
and hold a meeting of the City’s Board of Aldermen for the purpose of taking
action by an affirmative vote of not less than 10 members of the City’s Board of
Aldermen (a) to approve and ratify, pursuant to NH RSA 38:13 and the Special
Legislative Authority, the issuance of bonds and notes necessary to defray the
costs to be incurred by the City to consummate the Merger pursuant to the terms
and conditions of the Merger Agreement (if so approved and ratified, the
“Acquirer Ratification Vote”), and (b) to make the findings required by the
Special Legislative Authority (if so made, the “Acquirer Special Findings
Vote”). The City agrees that (i) an affirmative vote of less than 10 members of
the City’s Board of Aldermen regarding the Acquirer Ratification Vote, or
(ii) the failure by the Board of Alderman to take a vote within the 90-day
period specified in this Paragraph 2, shall each constitute a vote in the
negative for purposes of RSA 38:13.

3.   Withdrawal Notice; Escrow Agreement. The City and Pennichuck agree that the
petition filed by the City in DW 04-048 should be dismissed with prejudice,
subject to the terms and conditions of this Settlement Agreement, except to the
extent necessary for the PUC to approve the Merger and the other transactions
contemplated by the Merger Agreement. Contemporaneous with the execution of this
Agreement, the City and Pennichuck have each executed the Joint Notice of
Withdrawal and Motion for Dismissal with Prejudice attached hereto as Exhibit A
(the “Withdrawal Notice”). The City and Pennichuck agree to cause the executed
Withdrawal Notice to be delivered to a person who shall hold the Withdrawal
Notice as escrow agent pursuant to the terms of an Escrow Agreement
substantially in the form attached hereto as Exhibit B (the “Escrow Agreement”).

 

2



--------------------------------------------------------------------------------



 



4.   Filing of the Withdrawal Notice with the PUC. Upon the termination of the
Merger Agreement by either the City or Pennichuck in accordance with the terms
of Section 8.02 thereof, the City and Pennichuck agree that, in accordance with
the terms of the Escrow Agreement, Pennichuck shall have the right, upon
providing five (5) days prior written notice to the escrow agent (the “Notice”),
with a contemporaneous copy to the City (addressed to City Corporation Counsel),
to direct the Escrow Agent to release the Withdrawal Notice to Pennichuck’s
independent attorneys, McLane, Graf, Raulerson & Middleton (“Pennichuck’s
Attorney”). Such Notice to the Escrow Agent shall include evidence that
Pennichuck has provided the required Notice copy to the City. The Escrow
Agreement shall provide that the Escrow Agent shall release the Withdrawal
Notice to Pennichuck’s Attorney no sooner than five days after the Escrow
Agent’s receipt of such Notice. Promptly after the Escrow Agent’s disbursement
of the Withdrawal Notice to Pennichuck’s Attorney, Pennichuck shall cause
Pennichuck’s Attorney to file the Withdrawal Notice with the PUC.

5.   Effect of Filing of the Withdrawal Notice. The City and Pennichuck each
agree that, upon the filing of the Withdrawal Notice and the dismissal of the
PUC Eminent Domain Proceeding, they each release and forever discharge the other
party and their officers, members, shareholders, directors, attorneys, agents,
representatives, employees, and subsidiaries of and from any and all actions,
claims, debts, controversies, promises, compensation, and liabilities of
whatsoever kind and nature, including any claim for monetary damages or lost
profits that they may have and/or could have had against one another, arising
out of or in connection with the PUC Eminent Domain Proceeding; provided
however, that each of the parties shall be fully subject to the terms and
conditions and provisions of the Merger Agreement, this Agreement and the Escrow
Agreement, including but not limited to the obligation to pay any liquidated
damages or the Company Termination Fee, as that term is defined in the Merger
Agreement; and provided further that the parties acknowledge this Agreement,
including the foregoing release, shall not affect, restrict, diminish or
extinguish any rights that Pennichuck Water Works has or may have to recover its
defense-related expenses associated with the PUC Eminent Domain Proceeding
through PUC approved rates it charges its customers (including the City).

6.   Representations and Warranties of the Parties. Each of the parties hereto
represents and warrants to the other party as follows:

  (a)   Authority and Enforceability. Each party has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance of this Agreement by each
party has been duly authorized by all authorities required to approve such
actions. This Agreement has been duly and validly executed and delivered by each
party and constitutes a valid and binding agreement of each party, enforceable
in accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws of general applicability relating to or affecting
the enforcement of creditors’ rights and by the effect of the principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

3



--------------------------------------------------------------------------------



 



  (b)   No Conflicts or Consents. The execution and delivery and performance of
this Agreement does not conflict with (i) any statute, rule, regulation or law
to which any party is subject, or (ii) any note, bond, mortgage, indenture,
contract, agreement, lease or other instrument or obligation to which any party
is a party or is otherwise subject. The execution and delivery of this Agreement
by each party does not, and the performance of this Agreement by each party will
not, require any consent, approval, authorization or permission of any
governmental entity or person, except to the extent that the requests made
through the filing of the Withdrawal Notice will be subject to the review and
approval of the PUC.

7.   Equitable Remedies. Because an award of money damages would be inadequate
for any breach of this Agreement by a party, and any such breach would cause any
other party irreparable harm, the parties also agree that, in the event of any
breach or threatened breach of this Agreement, any such aggrieved non-breaching
party will also be entitled, without the requirement of posting a bond or other
security, to equitable relief, including injunctive relief and specific
performance. Such remedies will not be the exclusive remedies for any breach of
this Agreement but will be in addition to all other remedies available at law or
equity.   8.   Other Provisions.

  (a)   Modification. This Agreement may be modified or waived only by a
separate writing signed by each party.

  (b)   Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced because of any
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect.

  (c)   Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New Hampshire without regard to conflicts-of-laws
principles.

  (d)   Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when two or more counterparts have been
signed by each of the parties and delivered to the other parties. Any signature
on this Agreement or any related instrument or agreement that is delivered by
facsimile or by electronic data file shall have the same effect as an original.

[Remainder of this page is intentionally left blank;
the signature page follows on the next page.]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first set forth above.

         
 
    CITY OF NASHUA
 
       
/s/ Frederick J. Coolbroth, Jr.
    By:  /s/ Donnalee Lozeau
 
      Donnalee Lozeau, Mayor
 
       
 
    PENNICHUCK CORPORATION
 
       
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli
 
      Duane C. Montopoli, CEO
 
       
 
    PENNICHUCK WATER WORKS, INC.
 
       
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli
 
      Duane C. Montopoli, CEO
 
       
 
    PENNICHUCK EAST UTILITY, INC.
 
       
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli
 
      Duane C. Montopoli, CEO
 
       
 
    PITTSFIELD AQUEDUCT COMPANY, INC.
 
       
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli
 
      Duane C. Montopoli, CEO
 
       
 
    PENNICHUCK WATER SERVICE CORPORATION
 
       
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli
 
      Duane C. Montopoli, CEO

Exhibit A – Notice of Withdrawal and Motion for Dismissal with Prejudice by City
of Nashua
Exhibit B – Form of Escrow Agreement

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A TO SETTLEMENT AGREEMENT
STATE OF NEW HAMPSHIRE
BEFORE THE
PUBLIC UTILITIES COMMISSION
City Of Nashua
RSA 38 Proceeding re Pennichuck Water Works
DW 04-048
Notice of Withdrawal and Motion for Dismissal with Prejudice
The City of Nashua hereby notifies the New Hampshire Public Commission that it
wishes to withdraw its Petition for Valuation pursuant to RSA 38:9 filed
March 25, 2004, and moves the Commission to dismiss this proceeding with
prejudice.
Respectfully submitted,
CITY OF NASHUA
By Its Attorneys
RATH, YOUNG AND PIGNATELLI, P.C.

          Date: November 11, 2010  By:   /s/ William F. J. Ardinger        
William F.J. Ardinger        Paul A. Burkett Andrew W. Serell
One Capital Plaza, P.O. Box 1500
Concord, NH 03301
(603) 226-2600   

Certificate
I hereby certify that I have today served a copy of this Notice of Withdrawal
and Motion to Dismiss with Prejudice on all persons on the Commission’s service
list.
Date:
____________________________

 

6



--------------------------------------------------------------------------------



 



EXHIBIT B TO SETTLEMENT AGREEMENT
ESCROW AGREEMENT
This Escrow Agreement (the “Escrow Agreement”) dated as of November 11th, 2010
(the “Effective Date”) is made and entered into by and among the City of Nashua,
New Hampshire (“City”), Pennichuck Corporation (“PNNW”), Pennichuck Water Works,
Inc. (“PWW”), Pennichuck East Utility, Inc. (“PEU”), Pittsfield Aqueduct
Company, Inc. (“PAC”) and Pennichuck Water Service Corporation (“PWSC”). (PNNW,
PWW, PEU, PAC and PWSC are collectively referred to as “Pennichuck”, and the
City and Pennichuck are together referred to as the “Depositors”), and Attorney
Morgan A. Hollis, of the law firm of Gottesman & Hollis, P.A. (the “Escrow
Agent”).
W I T N E S S E T H:
WHEREAS, the City and Pennichuck are parties to that certain Settlement
Agreement dated November 11, 2010, which is attached hereto as Exhibit A (the
“Settlement Agreement”);
WHEREAS, under the terms and conditions of the Settlement Agreement, the Notice
of Withdrawal and Motion for Docket Markings attached as Exhibit A to the
Settlement Agreement is to be executed by legal counsel for the City (the
“Withdrawal Notice”) and delivered to the Escrow Agent; and
WHEREAS, the parties wish to place in escrow the Withdrawal Notice to be held
pursuant to the terms and conditions of this Escrow Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
A G R E E M E N T:

1.   Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Settlement Agreement.

2.   Appointment of Escrow Agent. The Depositors hereby appoint Escrow Agent to
act as the escrow agent hereunder, and Escrow Agent hereby accepts such
appointment for the purpose of receiving, safeguarding and releasing the
Withdrawal in accordance with the terms and conditions set forth herein.

3.   Deposit of Withdrawal Notice. Escrow Agent acknowledges receipt of the
original executed Withdrawal from the City.

4.   Safeguarding of Withdrawal Notice. For so long as this Escrow Agreement
remains in effect, the Escrow Agent shall keep and maintain the Withdrawal in a
safe and secure location, which location shall be communicated to the City and
Pennichuck.

 

7



--------------------------------------------------------------------------------



 



5.   Release of Withdrawal Notice. Upon receipt of a written notice executed by
a senior executive officer of Pennichuck in the form attached hereto as
Exhibit B, the Escrow Agent is hereby authorized and directed to release the
Withdrawal Notice to the person designated in such written notice.   6.  
Termination.

  (a)   This Escrow Agreement shall be effective as of the date hereof and shall
continue in full force and effect until the close of business on the day during
which the Withdrawal is released in accordance with Section 5, at which time
this Escrow Agreement shall automatically terminate. Upon termination of this
Escrow Agreement, Escrow Agent shall be discharged from any further obligation
hereunder.

  (b)   Except as specifically agreed in writing by the City and Pennichuck,
termination of this Escrow Agreement under Section 6(a) shall not relieve any of
the parties hereto of any obligation arising under this Escrow Agreement prior
to termination.

  (c)   For purposes of this Escrow Agreement, the term “Business Day” shall
mean any day other than a Saturday or a Sunday or a day on which commercial
banks in New Hampshire are required or authorized by law or executive order to
remain closed.

7.   Exculpation and Indemnification of Escrow Agent. It is understood and
agreed that Escrow Agent shall:

  (a)   be under no duty to accept information from any person other than the
City and Pennichuck and then only to the extent and in the manner provided in
this Escrow Agreement;

  (b)   be protected in acting upon any written notice, opinion, request,
certificate, approval, consent or other document believed by it to be genuine
and signed by the proper party or parties;

  (c)   be deemed conclusively to have given and delivered any notice required
to be given or delivered hereunder if the same is given in accordance with
Section 11 hereof;

  (d)   be indemnified and held harmless jointly and severally by the City and
Pennichuck against any claim made against it by reason of its acting or failing
to act in connection with any of the transactions contemplated hereby and
against any loss, liability or expense, including the expense of defending
itself against any claim of liability it may sustain in carrying out the terms
of this Escrow Agreement, except such claims as are occasioned by its bad faith,
gross negligence, willful misconduct, fraud or any breach of fiduciary duty;
provided, however, that promptly after the receipt by Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding,
Escrow Agent shall, if a claim in respect thereof is to be made against any of
the other parties hereto, notify each other party thereof in writing; and
provided, further, that the indemnitors hereunder shall be entitled, jointly or
severally and at their own expense, to participate in and/or assume the defense
of any such action, suit or proceeding;

 

8



--------------------------------------------------------------------------------



 



  (e)   have no liability or duty to inquire into the terms and conditions of
any agreements to which Escrow Agent is not a party, its duties under this
Escrow Agreement being understood to be purely ministerial in nature;

  (f)   be permitted to consult with counsel of its choice and shall not be
liable for any action taken, suffered or omitted by it in good faith in
accordance with the written advice of such counsel; provided, however, that
nothing contained in this subsection (f), nor any action taken by Escrow Agent,
or of any counsel, shall relieve Escrow Agent from liability for any claims
which are occasioned by its bad faith, gross negligence, willful misconduct,
fraud or any breach of fiduciary duty, all as provided in subsection (d) above;

  (g)   not be bound by any modification, amendment, termination, cancellation,
rescission or supersession of this Escrow Agreement, unless the same shall be in
writing and signed by all of the parties hereto;

  (h)   if and to the extent it is uncertain as to its duties and rights
hereunder, be entitled to refrain from taking any action other than to keep all
property held by it in escrow until it shall be directed otherwise in a joint
writing by the City and Pennichuck, in accordance with this Escrow Agreement, or
by a final judgment of a court of competent jurisdiction;

  (i)   have no liability for any act or omission done pursuant to the
instructions contained or expressly provided for herein, or written instructions
given by joint instructions of the City and Pennichuck pursuant hereto;

  (j)   have the right, at any time, to resign hereunder by giving written
notice of its resignation to the City and Pennichuck, at their addresses set
forth below, at least 30 Business Days prior to the date specified for such
resignation to take effect; in which case, upon the effective date of such
resignation:

  (i)   the Withdrawal Notice shall be delivered by it to such person as may be
designated jointly in writing by the City and Pennichuck, whereupon Escrow
Agent’s performance obligations hereunder shall cease and terminate; and    
(ii)   if no such person has been designated by such date, Escrow Agent’s sole
responsibility thereafter shall be to keep all property then held by it and to
deliver the same to a person designated jointly in writing by the City and
Pennichuck, or, if no such person shall have been so designated, in accordance
with the directions of a final order or judgment of a court of competent
jurisdiction, and the provisions of subsections (f) and (j) of this Section 7
shall remain in effect.

 

9



--------------------------------------------------------------------------------



 



8.   Entire Agreement. This Escrow Agreement shall constitute the entire
agreement of the Escrow Agent and the Depositors with respect to the subject
matter hereof and supersedes any other prior oral or written agreements,
arrangements or understandings between the parties hereto with respect to the
subject matter hereof.

9.   Waiver. The waiver by any party hereto of a breach of any provision of this
Escrow Agreement shall not operate or be construed as a further or continuing
waiver of such breach or a waiver of any subsequent breach. No failure on the
part of any party hereto to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of such right, power or remedy by such party preclude
any other further exercise thereof or the exercise of any other right, power or
remedy. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

10.   Binding Effect; Assignment. This Escrow Agreement shall inure to the
benefit of, and shall be binding upon Pennichuck, the City and Escrow Agent and
their respective successors and assigns. Nothing in this Escrow Agreement shall
create or be deemed to create any third party beneficiary rights in any person
not a party to this Escrow Agreement. Except as specifically set forth herein,
no assignment of this Escrow Agreement or of any rights or obligations hereunder
may be made by any party hereto (by operation of law or otherwise) without the
prior written consent of all other parties hereto and any attempted assignment
without the required consents shall be void.

11.   Notices. All notices, requests, demands, claims, and other communications
hereunder will be given in writing and either electronically by email or by
facsimile. Any notice, request, demand, claim, or other communication hereunder
shall be deemed duly given in writing two Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:

     
If to the City:
  With a copy to:  
James McNamee, Esq.
  Rath, Young and Pignatelli, P.C.
Corporation Counsel
  One Capital Plaza
City of Nashua
  Concord, NH 03301
229 Main Street
  Attention: William F.J. Ardinger
Nashua, NH 03064
  wfa@rathlaw.com
mcnameej@nashuanh.gov
  Fax no. (603)            -          
Fax no. (603)           -          
   

 

10



--------------------------------------------------------------------------------



 



     
If to Pennichuck:
  With a copy to:  
Roland E. Olivier, Esq.
  McLane, Graf, Raulerson & Middleton,
General Counsel
  Professional Association
Pennichuck Corporation
  11 So. Main Street, Suite 500
25 Manchester Street
  Concord, NH 03301
Merrimack, NH 03054
  Attention: Steven V. Camerino
rolivier@pennichuck.com
  steven.camerino@mclane.com
Fax no. (603) 913-2325
  Fax no. (603) 230 – 4448

     
If to Escrow Agent:
     
Morgan A. Hollis, Esq.
   
Gottesman & Hollis, P.A.
   
39 East Pearl St.
   
Nashua, NH 03060-3407
   
info@nh-lawyers.com
   
Fax no. (603) 886-0380
   

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
or ordinary mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other parties notice in the manner herein set
forth.

12.   Further Assurances. The parties hereto agree to execute and deliver such
other documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Escrow Agreement and the
consummation of the transactions contemplated hereby.

13.   Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument. Such execution
shall be effective when one or more such counterparts shall have been executed
by each of the parties hereto and at least one of each such counterpart shall
have been delivered to each of the other parties hereto.

 

11



--------------------------------------------------------------------------------



 



14.   Miscellaneous. This Agreement shall be governed by, and its provisions
construed in accordance with, the internal laws of the state of New Hampshire
applicable to contracts made and to be wholly performed within such state and
without regard to conflicts of laws provisions of any jurisdiction which would
result in the application of any laws other that those of the state of New
Hampshire. This Agreement may be modified only in writing signed by each of the
parties hereto.

15.   Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstances shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed as of the date first above written.

             
 
    CITY OF NASHUA    
 
           
/s/ Frederick J. Coolbroth, Jr.
    By:  /s/ Dannalee Lozeau    
 
     
 
   
Witness
      Donnalee Lozeau, Mayor    
 
           
 
    PENNICHUCK CORPORATION    
 
           
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli    
 
     
 
   
Witness
      Duane C. Montopoli, CEO    
 
           
 
    PENNICHUCK WATER WORKS, INC.    
 
           
/s/ Roland E. Oliver
    By:  /s/ Duane C. Montopoli    
 
     
 
   
Witness
      Duane C. Montopoli, CEO    
 
           
 
    PENNICHUCK EAST UTILITY, INC.    
 
           
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli    
 
     
 
   
Witness
      Duane C. Montopoli, CEO    
 
           
 
    PITTSFIELD AQUEDUCT COMPANY, INC.    
 
           
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli    
 
     
 
   
Witness
      Duane C. Montopoli, CEO    
 
           
 
    PENNICHUCK WATER SERVICE CORPORATION    
 
           
/s/ Roland E. Olivier
    By:  /s/ Duane C. Montopoli    
 
     
 
   
Witness
      Duane C. Montopoli, CEO    
 
           
 
    ESCROW AGENT:    
 
           
/s/ Julia L. Hefferan
    By:  /s/ Morgan A. Hollis    
 
     
 
   
 
      Morgan A. Hollis    

Exhibit A – Settlement Agreement (see Exhibit C to Merger Agreement)
Exhibit B – Form of Notice to Escrow Agent

 

13



--------------------------------------------------------------------------------



 



EXHIBIT B TO ESCROW AGREEMENT
FORM OF NOTICE TO ESCROW AGENT
<DATE>
CERTIFIED MAIL, RETURN RECEIPT REQUESTED
Morgan A. Hollis, Esq.
Gottesman & Hollis, P.A.
39 East Pearl St.
Nashua, NH 03060-3407
info@nh-lawyers.com
Fax no. (603) 886-0380
RE: Notice of Escrow Release — Withdrawal Notice
Dear Attorney Hollis:
I am the President and CEO of Pennichuck Corporation (“PNNW”) and CEO of PNNW’s
wholly owned subsidiaries, Pennichuck Water Works, Inc. (“PWW”), Pennichuck East
Utility, Inc. (“PEU”), Pittsfield Aqueduct Company, Inc. (“PAC”) and Pennichuck
Water Service Corporation (“PWSC”) (PNNW, PWW, PEU, PAC and PWSC are
collectively referred to hereinafter as “Pennichuck”).
In accordance with the provisions of Section 5 of the Escrow Agreement dated as
of November 11th, 2010 (“Escrow Agreement”) by and among the Depositors (which
term is defined in the Escrow Agreement to include the City of Nashua, New
Hampshire (“City”) and Pennichuck) and [Name] (the “Escrow Agent”), Pennichuck
hereby delivers this Notice and directs you as the Escrow Agent to immediately
release the Withdrawal Notice (as that term is defined in the Escrow Agreement)
to the following authorized agent of Pennichuck:
Attorney Steven V. Camerino
McLane Graf, Raulerson & Middleton
Professional Association
11 So. Main Street, Suite 500
Concord, NH 03301
I hereby certify on behalf of Pennichuck that Pennichuck delivered to the City a
copy of this Notice five (5) days prior to the date of this Notice.

 

14



--------------------------------------------------------------------------------



 



Please let me know if you have any questions regarding the above and/or this
Notice.
Sincerely,
Duane C. Montopoli
President and CEO

CC:   James McNamee, City of Nashua, New Hampshire
William F. J. Ardinger, Rath, Young and Pignatelli, P.C.
Roland E. Olivier, Pennichuck Corporation
Steven V. Camerino, McLane, Graf, Raulerson & Middleton, PA

 

15